 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDFabric Services,Inc.andCommunications Workers ofAmerica,AFL-CIOSouthern Bell Telephone&Telegraph CompanyandCommunications Workers of America,AFL-CIO.Cases 11-CA-4277 and 11-CA-4278May 25,1971DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSOn December 31, 1970, Trial Examiner Arthur Leffissued his Decision in the above-entitled proceeding,finding that the Respondents had engaged in certainunfair labor practices alleged in the complaint andrecommending that they cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Only RespondentFabric Services, Inc., filed exceptions to the Trial Ex-aminer's Decision, together with a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this proceeding to a three-memberpanel.The parties agreed to proceed by summary judg-ment, there being no material issues of fact. The Boardhas considered the Trial Examiner's Decision, the ex-ceptions, the brief, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that the Re-spondent, Fabric Services, Inc., Orangeburg, SouthCarolina, its officers, agents, successors, and assigns,and the Respondent, Southern Bell Telephone & Tele-graph Company, Orangeburg, South Carolina, its offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEARTHUR LEFF, Trial Examiner: Upon charges duly filedon June 5, 1970, by Communications Workers of America,AFL-CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Regional Direc-tor of Region 11, issued a complaint, dated July 30, 1970, inthe above-entitled duly consolidated cases against Fabric Ser-vices, Inc., and Southern Bell Telephone & Telegraph Com-pany, herein referred to respectively as Fabric Services andSouthern Bell. The complaint alleged in substance that each190 NLRB No. 105of said Respondents had engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the National LaborRelations Act, as amended-Respondent Fabric Services, byrequiring Gerald O. Smoak, a Southern Bell employee, toremove a union insignia as a condition to performing servicesin its plant, and Respondent Southern Bell, by instructingSmoak to comply with Fabric Services' aforesaid require-ment. On August 13, 1970, each of the Respondents filed ananswer to the complaint in which it conceded it was engagedin commerce within the meaning of the Act and essentiallyadmitted the complaint's factual allegations as they related toit,but denied that the admitted facts supported the com-plaint's conclusory allegations that the conduct complainedof constituted unfair labor practices within the meaning of theActThereafter, on October 29, 1970, the General Counsel fileda motion for summary judgment and a memorandum brief insupport thereof, contending that there were no factual issuesin dispute requiring a hearing and requesting the issuance ofa decision and order finding all violations of the Act as al-leged On October 30, 1970, an order was issued directing theparties to show cause why General Counsel's motion forsummary judgment should not be granted. On November 23,1970, the Union and each of the Respondents filed responsesand accompanying memoranda, the Union's supporting theGeneral Counsel's motion and the Respondents' opposing it.Each of the Respondents also filed a cross-motion for sum-mary judgment in its favor; Respondent Southern Bell's wassupported in part by an affidavit of Henry G. Hoffmeyer, itsdistrict plantmanager at Orangeburg, South Carolina Intheir responses Fabric Services and Southern Bell agreed withthe General Counsel, in effect, that there were no materialissues of fact requiring a hearing and that the issues of thisproceeding should be disposed through summary judgmentprocedures But they contended that on the undisputed factssummary judgment should be granted in favor of the Re-spondents as a matter of law. By telegraphic notice datedNovember 25, 1970, the General Counsel and the Union weregranted until December 7, 1970, to file responses, if any, tothe Respondents' cross-motions for summary judgment. TheGeneral Counsel filed a telegraphic response on December 7,1970The General Counsel's motion and Respondents' cross-motions, having been duly referred to me, the duly designatedTrial Examiner, for disposition, now, after consideration, Irule on them as followsIt appears from the pleadings and other papers describedabove, and all parties agree, that there are no material orunresolved issues of fact requiring an evidentiary hearing andthat the only question remaining to be resolved is whether ornot the undisputed facts are sufficient to establish as a matterof law the unfair labor practices alleged in the complaint. Itfollows-and as to this all parties are also agreed-that sum-mary judgment is an appropriate procedure for determiningthe unfair labor practice issues in this case. Since, for reasonsto be explicated below, I am of the opinion that the undis-puted facts of this case substantiate the unfair labor practiceallegations of the complaint, I shall grant the General Coun-sel'smotion and deny the Respondents' cross-motions forsummary judgment.On the record of this case, consisting of the documentsdescribed above, I make the following: FINDINGS OF FACTITHE BUSINESSES OF THE RESPONDENTSFABRIC SERVICES541Fabric Services, a South Carolina corporation, manufac-tures cotton materials at its Orangeburg, South Carolina,plant, its only plant involved in this proceeding. During thelast 12 months, a representative period, Fabric Servicesshipped finished products valued in excess of $50,000 directlyto points outside the State of South Carolina.Southern Bell, a New York corporation with an office andservice facilities in Orangeburg, South Carolina, where it op-erates interstate communications equipment, is part of a na-tionwide telephone system. Its annual gross volume of busi-ness from its interstate operations in the State of SouthCarolina is in excess of $100,000.Each of the aforesaid Respondents admits that it is engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act, and it is so found.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.IIIFINDINGS OF FACTThe facts to which all parties, in practical effect, havestipulated as the basis for decision in this case are these:Gerald O. Smoak, a long-time member and former officialof the Charging Union, which has been the certified repre-sentative of practically all Southern Bell's employees since1944, is employed by Southern Bell at Orangeburg, SouthCarolina, as a PBX installer repairman. On May 19, 1970,Smoak was dispatched to Fabric Services' plant to performwork on Southern Bell's telephone communications locatedat that plant. He was the only Southern Bell employee sched-uled to perform work there that day. He arrived at the plantwearing a pen pocket protector which carried the legend,"CWS, IT DOESN'T COST-IT PAYS, JOIN CWA-AFL-CIO."` Some time after he began working, he was told byFabric Services' personnel manager, Bill Taylor, that FabricServices would not permit him to work in its plant whilewearing aunion pocket protector. Apparently unwilling tocomply with that condition, Smoak returned to SouthernBell'swork center and reported the incident to SouthernBell's supervisor, J.W. Young. Young instructed Smoak toremove his pocket protector if that was what Fabric Serviceswanted and to return to his assignment. Smoak compliedwith his supervisor's instruction, returned to Fabric Services'premises, and completed his assignment without wearing theunion pocket protector.The issues presented are (1) whether Fabric Services vi-olated Section 8(a)(1) of the Act by requiring Smoak toremove his union pocket protector as a condition to perform-ing services at its plant, and (2) whether Southern Bell vi-olated the same section of the Act by instructing Smoak tocomply with Fabric Services' requirement.The principle has long been recognized that the right ofemployees to wear unioninsigniaat work is a form of unionactivity safeguarded by Section 7 in the absence of a showingof "special circumstances" making a prohibitory rule neces-sary to the maintenance of employee discipline or uninter-'The Union has attached to its papers in support of the General Coun-sel'smotion what it states to be a "true and correct Xerox [exact size] copyof the actual pocket protector which was worn by employee Smoak on theday in question " The accuracy of that statement has not been challengedby any of the parties A reproduction of that Zerox copy is appended heretoas Appendix Arupted production.See, e.g.,Republic AviationCorp.v.N.L.R.B.,324 U.S.793,KimbleGlass Co.,113 NLRB 577,enfd. 230 F.2d 484 (C.A. 6);Consolidated Casinos Corp.,164NLRB 95. The Boardhas consistentlyheld thatalthoughthatright is subject to reasonable,nondiscriminatory regula-tions with respect to the wearing of unusual clothing or in-signia,itmay not be curtailed simply because employeescome into contact with customers in the course of their work.See, e.g.,Consolidated Casinos Corp., supra; Floridan Hotel ofTampa, Inc.,137 NLRB 1484, enfd. as modified on othergrounds 318 F.2d 545 (C.A. 5). And, while there are nodecided cases on this point, there appears to be no reason orprinciple for denying to employees whose work functionscarry them to the premises of others the same protection thatis accorded to employees generally to wear unioninsigniadeclaring their identification with and support of their union.Board precedent also makes clear that the insignia wornneed not take any particular form to enjoy the protection ofthe Act.Fabri-Tek, Inc.,148 NLRB 1623. The inclusion ofwords suchas "join" or "support" "do[es] not destroy theessentially protected character of theinsigniaor convert [it]to the kind of solicitation that is otherwise amenable toproper [restrictive] rules" during working time. TheDevilbissCo., 102 NLRB 1317, 1321;AvildsonTools and Machine,Inc.,112 NLRB 1021;Fabri-Tek, Inc., supra.The burden ofestablishing "special circumstances" to justify a prohibitionon the wearing of union insignia rests on the employer whowould do so.Eckerds Market, Inc.,183 NLRB No. 40.Neither of the Respondents in this case makes any claimthat Smoak's union pen pocket protector, because of its form,size, or lettering, was itself such as to be likely to detract fromwork performance or employee discipline. There is no con-tention and no evidence in this record that Smoak's wearingof the union pocket protector at the Fabric Services' plantresulted in disruptions in employee discipline or work per-formance;nor isthere any that itmighthave led to suchdisruptions because of the concurrence of other events.'Simi-larly, there is no contention and no evidence that Smoak'swearing of the union pocket protector while on Fabric Ser-vices' premises was associated in any way with any attempton his part to engage in any solicitation or organizationalactivity on behalf of his or any other union. For that matter,there is nothing even to show that Smoak in the performanceof his work at Fabric Services came into any direct contactwith that company's employees.'Indeed, Fabric Services in this proceeding does not somuch as seek to justify on the ground of special circumstancesthe action it took with respect to Smoak. Rather, it defendsthe complaint's unfair labor practice allegations against itsolely and entirely upon the ground that because it was notSmoak's employer, it cannot, as a matter of law, be found tohave violated Section 8(a)(1) of the Act by its action towardhim.I reject that defense as without merit. I find no basis, eitherin the declared policy of the Act or in any delineating provi-sionof it for construing Section 8(a)(1) as safeguarding em-ployees in the exercise of the Section 7 rights only frominfringements at the hands of their own employer. To thecontrary, the specific language of the Act clearly manifests alegislative purpose to extend the statutory protection of Sec-'Thus, there is nothing in the record as presented to me to indicate thatany organizational campaign among Fabric Services' employees was under-way at that time The Union in its memorandum brief in support of theGeneral Counsel's motion states there was none'The memorandum brief filed by Southern Bell indicates the contraryIt states, at p 7, that Smoak while at Fabric Services' premises "was workingin a room separate and apart from Fabric Services' employees 542DECISIONSOF NATIONALLABOR RELATIONS BOARDtion 8(a)(1) beyond the immediate employer-employee rela-tionship.Thus Section 8(a)(1) makes it "an unfair labor prac-tice foranemployer-to interfere with,restrain,or coerceemployees in the exercise of rights guaranteed in Section 7."And Section 2(3) declares,"The term employee shall includeany employee,and shall not be limited to the employees ofa particular employer,unlessthe Actexplicitly states other-wise......Moreover,Section 2(9),which defines"labor dis-pute"as including"any controversy...regardlessofwhether the disputants stand in the proximate relationship ofemployer and employee" further discloses a statutory aim togive the Act's various prohibitions a broad rather than nar-row reading,except,of course,where the prohibition is lim-ited in its internal context or is specifically restricted by otherexpress language ofthe Act.SeePhelps DodgeCorp. v.N.L.R.B.,313 U.S. 177, 192.Fabric Services would support its circumscribed construc-tion of Section 8(a)(1) on the Board's decisionsinMalbaffLandscape ConstructionCo.,172 NLRBNo. 7, and the casescited in the marginal note.'These cases all involve situationsin which a respondent union was charged with violating Sec-tion 8(b)(2) in causing the loss of jobs or work of employeesof one employer(employer A)by exerting pressure uponanother employer(employer B);in some of them employer Bwas also named as a respondent and charged with a violationof Section 8(a)(3) and(1) by reason of the same conduct. Thecited cases hold in substance that where the relationship be-tween employer A and employer B is an ordinary contractualone, in which B has no substantial control(such as a vetopower)over the hire, tenure, or terms of employment of A'semployees,B cannot be held liable for an 8(a)(3) violationagainst A's employees,nor the respondent union liable under8(b)(2) for causing it. It is important to note, however, thatin each of these cases in which employer B was charged witha violation of 8(a)(3) and(1), the 8(a)(1) allegation was sim-ply a derivative one stemming from the alleged,and dis-missed,allegation of 8(a)(3) discrimination.'I do not view the cases on which Fabric Services relies ascontrolling decision here. It is true that Section 8(a)(3), likeSection 8(a)(1), speaks of"anemployer"rather thanthe'The Great Atlantic & Pacific Tea Co,116 NLRB 943,United Associa-tion of Journeymen and Apprentices, etc (Frick Company),116 NLRB 119,United Association of Journeymen and Apprentices (Carrier Corp),112NLRB 1385,Los Angeles Building and Construction Trades Council(Standard Oil Co of California),105 NLRB 868'As a historical note, it should be observed that the Board law in this areahas taken a checkered course Thus the cases in the preceding footnote, alldecided prior to December 1957, were expressly overruled by the Board inNorthern California Chapter, Associated General Contractors of America,Inc (Musser),119 NLRB 1026, enfdsub nom Operating Engineers, LocalUnion 3 vNL R.B, 266F 2d 905 (C A D C) InMusser,the Board foundin a similar factual situation that the respondent union violated Sec 8(b)(2)The Board inMusserinterpreted 8(a)(3) as not requiring a proximate em-ployer-employee relationship in order to establish a violation of that sectionIt declared the relevant questions to be whether the alleged 8(a)(3) employerhad the power to effect the removal of employees (though not his own),whether he exercised that power directly or indirectly, and whether in factdiscrimination resultedMusserremained the law until 1968 (See, e g,HurdCorp ,143 NLRB 306,Moore Drop Forging,144 NLRB 306,Looney SheetMetal Construction Co.,160 NLRB 1635), when it was repudiated byMa!-baf); supraInMalbaf,the Board, in fn 4, expressly alluded to the decisionscited above that had been overruled inMusser,and in effect revitalizedthemIt is also worthy of note thatMalbaff andthe cases it revitalized, unlikethe case at hand, involved essentially secondary boycott situations that weresought to be brought within the compass of Sec 8(b)(2) The decision inMalbaffreflects that the Board there was largely influenced by its belief that,under the statutory scheme, Congress intended to rectify secondary abusessolely through recourse to the provisions of Sec 8(b)(4), and not reach outto Sec 8(b)(2) and 8(a)(3) as an added means of doing soemployer. But the very nature of the conduct proscribed bySection 8(a)(3) provides internal justification for imparting amore restrictive construction to the words "an employer" asthere used. Section8(a)(3) isdirected to "discrimination withregard to hire or tenure of employment or any term or condi-tion of employment." Action of that kind can only be effec-tively accomplished (or rectified) by the one who has actualand ultimate control of the hire, tenure, or terms and condi-tions of employment of employees affected thereby. No simi-lar justificationexistsfor giving a like restrictive constructionto Section8(a)(1) in asituation where only employee Section7 rights and no discrimination in employment is involved. Insuch a situation the absence of a proximate employer-employee relationship may still have a relevant bearing on thefactual questionas towhether the conduct complained of wasof an interfering, coercive, or restraining kind. But it does notin itself supply a statutory mandate for dismissal.In theinstant case,Fabrics Services, by virtue of its owner-ship of the propertyand itspower to evict Smoak from itspremises,was in a position of sufficient control effectively toenforce its direction to Smoak,in substance,either to removehis union pocket protector or get off its property and ceaseperforming the work his employer hadassignedhim. Its de-mand, I find, constituted a direct interference with and re-straint of Smoak's protected right to wear a unioninsignia atwork. Though perhaps different in degree, Fabric Services'interference with Smoak's right was not essentially differentfrom what it would have been had Fabric Services used physi-cal force to remove Smoak'sunion insignia.To exonerateFabric Services from statutory responsibility in these circum-stances simply because Smoak was not its employee, would,Ibelieve, subvert the clear policy and intent of the Act.Having "knowingly participate[d] in the effectuation of anunfair labor practice, [Fabric Services] place[d] itself withinthe orbit of the Board's corrective jurisdiction."N.L.R.B. vGluck Brewing Co.,144 F.2d 847, 855 (C.A. 8).Accordingly, I find that Fabric Services violated Section8(a)(1)of the Act by reason of its conduct described above.That brings us to the case against Southern Bell. I find thatSouthern Bell, by instructing Smoak to remove his unionpocket protector and return to Fabric Services' plant to com-plete his assignment, not only acquiesced in Fabric Services'unlawful rule, but in practical and legal effect adopted it asa prohibitory rule of its own regulating its employees' con-duct when performing work on Fabric Services' premises. Itimposed that prohibition without, so far as appears, makingany inquiry or investigation to determine whether FabricServices had, or even claimed, any legitimate reason to justifythe stand it had taken. Southern Bell, as appears from itsmemorandum brief, had nogeneral ruleof its own prohibit-ing the wearingof union insigniasuch as was worn by Smoak,and even after the events in question continued to permitSmoak to wearsuch insignia"during working hours, exceptwhile in the plant of Fabric Services."It isthus apparent thatSouthern Bell did not itself consider that the special require-ments of its own business operations were such as tonecessi-tate a ban in the wearing ofunion insignia.The only reasonit gave Smoak for ordering him to remove his unioninsigniawhile working at Fabric Services was that he had to do so "ifthat is what the customer wanted." And that, essentially, isthe only reason Southern Bell offers now to justify its action.Does the reason given qualifyas a "specialcircumstance"of sufficient force to justify in law the action Southern Belltook? On the facts of thiscase,I think not. A desire to appeasea customer does not, without more, provide sufficient busi-nessjustification for the infringement of employee statutoryrights. If, as appears to be the case here, Fabric Services'objection to the wearing ofunion insigniawas without lawful FABRIC SERVICESjustification,Southern Bell's action in supporting and enforc-ing it can stand in no better posture.SeeRef Chem Co.,153NLRB 488.In my opinion,itwas incumbent upon SouthernBell, at the very minimum, to satisfy itself that Fabric Ser-vices' rule had at least some colorable claim to legitimacybefore subjecting its employees to the operation of that rulewhich trenched on their employee rights. To hold otherwisewould be to dilute the statutory protection to which SouthernBell's employees are entitled by making their right to wearunion insignia dependent on the whim or caprice of any ofSouthern Bell's customers.Nor may Southern Bell be excul-pated from liability under the statute because it acted in goodfaith and without union animus or willful intent to violate theAct. Thelaw is well settled that when it is once made toappear from the primary facts that an employer hasengagedin conduct which operates to interfere with an employee'sstatutorily protected right,it is immaterial that the employerwas not motivated by antiunion bias or ill intentions.'Other arguments advanced by Southern Bell for dismissalof the complaint remain to be considered. Thus, SouthernBell argues that the wearing of union insignia is entitled tostatutory protection only when specifically shown to be as-sociated with the furtherance of an express purpose protectedby the Act, e.g., an attempt to organize employees or toobtain from management better wages, hours, or workingconditions. And as no showing of such a purpose on Smoak'spart has been made in this case,' Southern Bell contends thatthe complaint must fail.I reject this contention as being basedon too narrow a view of the statutory protection accorded thewearing of union insignia.The Board has never taken theposition that the wearing of union insignia is protectedonlyif part of a concerted campaign to organize employees orpromote collective bargaining. And although the positionurged by Southern Bell does find support in a decision of onecourt of appeals,' the Board has never followed that decision,on the contrary it has expressly indicated its nonacquiescencein the principle declared therein.' The more general and, Ithink, the better rationale for protecting the freedom of em-ployees to wear insignia declaring their union identity is thatthis is a form of expression that is basic to the full enjoymentof their right to become and remain union members.10Southern Bell also urges that even if its action with regardto Smoak is viewed as "technically violative of the Act," the'NLRBvBurnup and Simms,Inc,379 U S21, NLRB v HudsonMotor CarCo, 128 F 2d528,533NLRB v Gluck BrewingCo, 144F 2d847, 8537As evidence of the absence of any such purpose SouthernBell in its briefpoints out that its employeeswere alreadyorganizedby CWA,its contractwith CWA wasthen in midterm,Smoak wasthe only SouthernBell em-ployee at FabricServices, and he worked in a room separateand apart fromFabric Services' employees°NLRB v Harrah Club,371 F 2d 177, 179 (C A 9)°Standard Oil Co of California,168 NLRB 153°Serv-Aar, Inc v NLRB ,395 F 2d 557, 563 (C A 10)543complaint against it should be dismissed because of the iso-lated nature of the occurrence,or, at least,that no orderagainst it should be entered.I am unable to agree. The reasongiven for requiring Smoak to remove his union insignia-"ifthat is what the customer wanted"-suggests a policy onSouthern Bell's part to follow blindly customers'objectionsinmatters of this kind without inquiring into the reason forit, and would leave open the possibility of a recurrence of thesame kind of unfair labor practice if a violation is not foundin this case and a cease-and-desist order entered.Moreover,the effectiveness of a cease-and-desist order against FabricServices based on the violation committed by it might beweakened if Southern Bell is not also enjoined.However, infashioning the remedial order,I shall take into account thatSouthern Bell's violation was confined to only one of its nu-merous locations and shall limit the notice posting require-ment to that locationFor reasons stated above, I conclude, and find,that Re-spondent violated Section 8(a)(1) of the Act by engaging inthe conduct alleged in the complaint i'IV THE REMEDYPursuant to Section 10(c) of the Act, as amended, I recom-mend that the Respondents be ordered to cease and desistfrom engaging in the unfair labor practices found,and in anylike or related conduct,and take certain affirmative actiondesigned to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:11My view of this case would have been different had it involved aprohibition against employee solicitation or other organizational activity,instead of a prohibition against the wearing of union insignia As a corollaryto its right to bar outside organizers from coming on its property(NL R BvBabcock&Wilcox Co.,351 U S 105), Fabric Services could have legiti-mately insisted,without any showing of special circumstances,that Smoakas an invitee on its property for a limited purpose confine himself to thepurpose for which he had been allowed to enter its premises and refrain fromattempts to organize its employees.Correspondingly,Southern Bell,whether or not requested by Fabric Services to do so, could have legiti-mately required Smoak to refrain from union solicitation or organizationalactivities among Fabric Services'employees while on the latter's propertySeeSylvania Electric Products Co,174 NLRB.No 9 This case is distin-guishable fromSylvaniabecause it is concerned only with the question ofwhether Smoak's right to wear a union insignia while working was unlaw-fully infringed,there being no claim that his wearing of the insignia was inany way associated with any attempt on his part to organize Fabric Services'employees As emphasized above,the wearing of a union insignia stands ina different category than employee solicitation It is regarded as a form ofemployee self-expression protected by Sec 7, rather than a form of em-ployee solicitation,and under the law as developed is lawfully subject torestrictive regulation only when compelling special circumstances areshown to require it in the interest of maintaining employee discipline orproduction 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1The Respondents are employers engaged in commercewithin the meanings of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By refusing to allow Gerald O. Smoak to work in itsplant while wearing a union pen pocket protector, FabricServices has engaged in and is engaging in unfair labor prac-ticeswithin the meaning of Section 8(a)(1) of the Act.4. By instructing Gerald O. Smoak to remove his union penpocket protector if that is what Fabric Services wanted andto go back and complete his assignment at Fabric Services,Respondent Southern Bell has engaged in and is engaging inunfair labor practices, within the meaning of Section 8(a)(1)of the Act.5The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActUpon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:12ORDERA. TheRespondent,Fabric Services,Inc.,Orangeburg,South Carolina,its officers,agents, successors,and assigns,shall-1.Cease and desist from:(a) Imposing,maintaining,or enforcing any rule or re-" In the event no exceptionsare filed asprovided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposesquirement prohibiting employees working on its premisesfrom wearing union insignia.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-teed to them in Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Notify Gerald 0 Smoak, Communications Workers ofAmerica, AFL-CIO, and Southern Bell Telephone & Tele-graph Company, in writing, that it withdraws any objectionto employees of Southern Bell Telephone & Telegraph Com-pany wearing union insignia while performing services at itsplant.(b) Post at its plant in Orangeburg, South Carolina, copiesof the attached notice marked "Appendix B."'' Copies of saidnotice, on forms provided by the Regional Director for Re-gion 11, after being duly signed by the Respondent's author-ized representative, shall be posted by the said Respondentimmediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(c) Notify the Regional Director for Region 11, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith."" In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "10In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 11, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith " FABRIC SERVICESB. The Respondent, Southern Bell Telephone & TelegraphCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Directing, instructing, or requiring Gerald O. Smoak,or any other of its employees, to remove or refrain fromwearing union insignia while performing work at the plant ofFabric Services, Inc., or at the premises of any other cus-tomer, except where it has affirmatively been made to appearto it that special circumstances exist at the customer's prem-ises that have led, or are probably likely to lead, to disruptionsin employee discipline or production resulting from the wear-ing of such insignia.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-teed to them in Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a) Post at its facility in Orangeburg, South Carolina, co-pies of the attached notice marked "Appendix C."15 Copiesof said notice, on forms provided by the Regional Director forRegion 11, after being duly signed by the Respondent's au-thorized representative, shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(b) Notify the Regional Director for Region 11, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.16See In 13,supraSee fn 14,supraAPPENDIX A17DOESN'TCOST -IT PAYS^,^94__e /545 546DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BAPPENDIX CNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTimpose, maintain,or enforce any ruleor requirement prohibiting employees working on ourpremises from wearing union insignia.FABRIC SERVICES,INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withitsprovisionmay be directed to the Board'sOffice, 1624Wachovia Building, 301 North Main Street,Winston-Salem,North Carolina 27101, Telephone 919-723-2300.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOTdirect,instruct,or requireGerald 0Smoak or any other of our employees to remove orrefrain from wearing union insignia while performingwork at the plant of Fabric Services,Inc , or at thepremises of any other customer,except where it hasaffirmatively been made to appear to us that special cir-cumstances exist at the customer's premises that haveled,or are probablylikely tolead, to disruptions inemployee discipline or production resulting from thewearing of such insignia.SOUTHERN BELLTELEPHONE &TELEGRAPH COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board'sOffice, 1624Wachovia Building, 301 North Main Street,Winston-Salem,North Carolina 27101,Telephone 919-723-2300